Exhibit 10.1

FIRST AMENDMENT TO MASTER SECURITY AGREEMENT

This First Amendment to Master Security Agreement (this “Amendment”) is made as
of the 26th day of May, 2016 between Webster Bank, National Association
(“Secured Party”) and Achillion Pharmaceuticals, Inc. (“Debtor”).

WHEREAS, Secured Party and Debtor entered into that certain Master Security
Agreement dated as of October 3, 2014 (the “Agreement”); and

WHEREAS, Secured Party and Debtor desire to amend the Agreement in certain
respects and to ratify and confirm the portions of the Agreement that are not
being amended by this Amendment.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants set
forth below and intending to be legally bound, the parties hereby agree as
follows:

(1) Amendments to Agreement.

(a) Section 1(a) of the Agreement is hereby deleted in its entirety and replaced
with the following:

“(a) Equipment Loan Advances. Between October 3, 2014 and the Amendment
Effective Date (defined below), Secured Party made Equipment Loan Advances
(defined below) to Debtor in the aggregate amount of THREE HUNDRED NINETY NINE
THOUSAND EIGHT HUNDRED SEVENTY SEVEN and 00/100 Dollars ($399,877.00) (the
“Existing Advances”). Subject to the terms and conditions set forth in this
Agreement, Secured Party agrees to make additional advances for the purchase of
Eligible Equipment (defined below) (each an “Equipment Loan Advance” and
collectively, the “Equipment Loan Advances”) to Debtor from time to time on any
business day during the period from October 3, 2014 up to and including May 26,
2017 (the “Drawdown Period”); provided, however, that at no time shall the
aggregate amount of all Equipment Loan Advances (including the Existing
Advances) exceed the lesser of (i) one hundred percent (100%) of the documented
cost of the Eligible Equipment and (ii) ONE MILLION THREE HUNDRED NINETY NINE
THOUSAND EIGHT HUNDRED SEVENTY SEVEN and 00/100 DOLLARS ($1,399,877.00) (the
“Committed Amount”). “Eligible Equipment” for the purposes of this Agreement
includes new laboratory equipment excluding shipping costs, taxes, installation
costs and other soft costs. Notwithstanding anything to the contrary contained
in this Agreement, (i) any and all Equipment Loan Advances must be made no later
than one hundred twenty (120) days after Debtor’s purchase of Eligible
Equipment, (ii) each Equipment Loan Advance must be equal to or greater than
$50,000; (iii) the Equipment Loan Advances are limited to two (2) on or after
the date on which that certain First Amendment to Master Security Agreement by
and between Debtor and Secured Party is executed (the



--------------------------------------------------------------------------------

“Amendment Effective Date”) and (iv) any Equipment Loan Advance must be made
within twelve (12) months from the Amendment Effective Date. Any amounts repaid
with respect to any Equipment Loan Advance may not be reborrowed.”

(b) Exhibit A to the Agreement is hereby deleted and replaced with Exhibit A
attached hereto and incorporated herein.

(2) Origination Fee. In consideration for Secured Party extending the Drawdown
Period and extending additional credit accommodations to Debtor pursuant to this
Amendment, Debtor shall remit to Secured Party on the date hereof an origination
fee in the amount of Ten Thousand and 00/100 Dollars ($10,000.00).

(3) Ratification of Original Agreement. Except as expressly amended hereby, the
Agreement shall remain in full force and effect, and is hereby ratified and
confirmed in all respects.

(4) Material Adverse Change. Secured Party’s obligation to enter into this
Amendment shall terminate if, in Secured Party’s sole discretion, there has been
a material adverse change in the general affairs, management, results,
operations, condition (financial or otherwise) of Debtor, whether or not arising
from transactions in the ordinary course of business, or if there has been any
material adverse deviation by Debtor from the business plan of Debtor presented
to and accepted by Secured Party prior to the execution of this Amendment.

(5) Miscellaneous.

(a) Successors and Assigns. This Amendment shall inure to the benefit of and
shall be binding upon the parties hereto and their respective successors and
assigns.

(b) Severability. If any provision of this Amendment shall be held invalid or
unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof.

(c) Modifications in Writing. Amendments or modifications of any provision of
this Amendment (including this paragraph) or any documents delivered in
connection herewith shall in no event be effective unless the same shall be in
writing and signed by the party against whom enforcement is sought.

(d) Execution and Counterparts. This Amendment may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute one and the same document.

(e) Captions. The captions and headings in this Amendment are for convenience
only and do not define, limit or describe the intent of any provisions hereof.

 

2



--------------------------------------------------------------------------------

(f) Definitions. Capitalized terms used herein, but not otherwise defined herein
shall have the meanings given to them in the Agreement.

[Signature Page to Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Master Security Agreement by signature of their respective authorized
representative set forth below.

 

Webster Bank, National Association      Achillion Pharmaceuticals, Inc. By:  

/s/ George Sims

     By:   

/s/ Mary Kay Fenton

Name:   George Sims      Name:    Mary Kay Fenton Title:   Vice President     
Title:    Executive Vice President & Chief Financial Officer



--------------------------------------------------------------------------------

Exhibit A

Form of Promissory Note

PROMISSORY NOTE

 

(Date)

FOR VALUE RECEIVED, Achillion Pharmaceuticals, Inc. a Delaware corporation
located at the address stated below (“Maker”) promises to pay to the order of
Webster Bank, National Association or any subsequent holder hereof (each, a
“Payee”) at its office located at 80 Elm Street, New Haven, CT 06510 or at such
other place as Payee or the holder hereof may designate, the principal sum of
            Dollars ($            ), pursuant to that certain Master Security
Agreement (“MSA”) by and between Webster Bank, National Association and
Achillion Pharmaceuticals, Inc., dated as of October 3, 2014, as amended,
restated, amended and restated, supplemented or otherwise modified and in effect
from time to time, together with interest on the unpaid principal balance, from
the date hereof through and including the dates of payment, at a fixed interest
rate of [the Three Year FHLB Classic Advance Rate (as published on the FHLB
website on the date any Equipment Loan Advance is made) plus 475 basis points]
percent (            %) per annum, to be paid in lawful money of the United
States, in thirty-six (36) consecutive monthly installments of principal and
interest as follows:

Periodic

Installment                     Amount

each a “Periodic Installment” and a final installment which shall be in the
amount of the total outstanding principal and interest. The first Periodic
Installment shall be due and payable on             and the following Periodic
Installments and the final installment shall be due and payable on the first day
of each succeeding month (each, a “Payment Date”). The Periodic Installments
have been calculated on the basis of a 360 and actual number of days elapsed.
Each payment may, at the option of the Payee, be calculated and applied on an
assumption that such payment would be made on its due date.

All terms and conditions of the MSA are incorporated herein, except that in the
event there are any conflicting terms and conditions, the terms and conditions
of this Promissory Note (this “Note”) shall prevail. Capitalized terms used
herein but not defined shall have the meaning ascribed thereto in the MSA.



--------------------------------------------------------------------------------

The acceptance by Payee of any payment which is less than payment in full of all
amounts due and owing at such time shall not constitute a waiver of Payee’s
right to receive payment in full at such time or at any prior or subsequent
time.

The Maker hereby expressly authorizes the Payee to insert the date value as
actually given in the blank space on the face hereof and on all related
documents pertaining hereto.

This Note may be secured by a security agreement, chattel mortgage, pledge
agreement or like instrument (each of which is hereinafter called a “Security
Agreement”).

Time is of the essence hereof. If any installment or any other sum due under
this Note or any Security Agreement is not received within ten (10) days after
its due date, the Maker agrees to pay, in addition to the amount of each such
installment or other sum, a late payment charge of five percent (5%) of the
amount of said installment or other sum, but not exceeding any lawful maximum.
If (i) Maker fails to make payment of any amount due hereunder within ten
(10) days after the same becomes due and payable; or (ii) Maker is in default
under, or fails to perform under any term or condition contained in any Security
Agreement, then the entire principal sum remaining unpaid, together with all
accrued interest thereon and any other sum payable under this Note or any
Security Agreement, at the election of Payee, shall immediately become due and
payable, with interest thereon at the lesser of eighteen percent (18%) per annum
or the highest rate not prohibited by applicable law from the date of such
accelerated maturity until paid (both before and after any judgment).

The Maker may prepay its indebtedness hereunder, subject to a yield maintenance
fee computed as follows. The current rate at the time of the prepayment for US
Treasury Bills with a maturity date closest to the maturity date of this Note
shall be subtracted from the interest rate in effect at the time of the
prepayment. If the result is zero or negative, there shall be no yield
maintenance fee. If the result is a positive number, then the resulting
percentage shall be multiplied by the amount of the principal balance being
repaid, divided by 360 and multiplied by the number of days remaining to the
maturity date of this Note. Said amount shall be reduced to present value by
using the above-referenced US Treasury Bill rate and the number of days
remaining to the maturity date of the term of this Note as of the date of
repayment. The resulting amount is the yield maintenance fee.

It is the intention of the parties hereto to comply with the applicable usury
laws; accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note or any Security Agreement, in no event shall this Note or
any Security Agreement require the payment or permit the collection of interest
in excess of the maximum amount permitted by applicable law. If any such excess
interest is contracted for, charged or received under this Note or any Security
Agreement, or if all of the principal balance shall be prepaid, so that under
any of such circumstances the amount of interest contracted for, charged or
received under this Note or any Security

 

6



--------------------------------------------------------------------------------

Agreement on the principal balance shall exceed the maximum amount of interest
permitted by applicable law, then in such event (a) the provisions of this
paragraph shall govern and control, (b) neither Maker nor any other person or
entity now or hereafter liable for the payment hereof shall be obligated to pay
the amount of such interest to the extent that it is in excess of the maximum
amount of interest permitted by applicable law, (c) any such excess which may
have been collected shall be either applied as a credit against the then unpaid
principal balance or refunded to Maker, at the option of the Payee, and (d) the
effective rate of interest shall be automatically reduced to the maximum lawful
contract rate allowed under applicable law as now or hereafter construed by the
courts having jurisdiction thereof. It is further agreed that without limitation
of the foregoing, all calculations of the rate of interest contracted for,
charged or received under this Note or any Security Agreement which are made for
the purpose of determining whether such rate exceeds the maximum lawful contract
rate, shall be made, to the extent permitted by applicable law, by amortizing,
prorating, allocating and spreading in equal parts during the period of the full
stated term of the indebtedness evidenced hereby, all interest at any time
contracted for, charged or received from Maker or otherwise by Payee in
connection with such indebtedness; provided, however, that if any applicable
state law is amended or the law of the United States of America preempts any
applicable state law, so that it becomes lawful for the Payee to receive a
greater interest per annum rate than is presently allowed, the Maker agrees
that, on the effective date of such amendment or preemption, as the case may be,
the lawful maximum hereunder shall be increased to the maximum interest per
annum rate allowed by the amended state law or the law of the United States of
America.

The Maker and all sureties, endorsers, guarantors or any others (each such
person, other than the Maker, an “Obligor”) who may at any time become liable
for the payment hereof jointly and severally consent hereby to any and all
extensions of time, renewals, waivers or modifications of, and all substitutions
or releases of, security or of any party primarily or secondarily liable on this
Note or any Security Agreement or any term and provision of either, which may be
made, granted or consented to by Payee, and agree that suit may be brought and
maintained against any one or more of them, at the election of Payee without
joinder of any other as a party thereto, and that Payee shall not be required
first to foreclose, proceed against, or exhaust any security hereof in order to
enforce payment of this Note. The Maker and each Obligor hereby waives
presentment, demand for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, and all other notices in connection herewith, as
well as filing of suit (if permitted by law) and diligence in collecting this
Note or enforcing any of the security hereof, and agrees to pay (if permitted by
law) all expenses incurred in collection, including Payee’s actual attorneys’
fees. Maker and each Obligor agrees that fees not in excess of twenty percent
(20%) of the amount then due shall be deemed reasonable.

THE MAKER HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
NOTE, ANY OF

 

7



--------------------------------------------------------------------------------

THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN MAKER AND PAYEE RELATING TO THE
SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE
RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN MAKER AND PAYEE. THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.)
THIS WAIVER IS IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR
IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE, ANY RELATED DOCUMENTS, OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION. IN THE EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

This Note, the MSA, and any Security Agreement constitute the entire agreement
of the Maker and Payee with respect to the subject matter hereof and supercedes
all prior understandings, agreements and representations, express or implied.

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.

Any provision in this Note or any Security Agreement which is in conflict with
any statute, law or applicable rule shall be deemed omitted, modified or altered
to conform thereto.

[Signature page follows.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed as of the
date first written above.

 

    Achillion Pharmaceuticals, Inc.

 

    By:                                   
                                                                              
(Witness)       

 

    Name: (Print name)       

 

    Title: (Address)            Federal Tax ID #:                              
                                                             Address: 300 George
Street, New Haven, New Haven County, CT 06511

 

9